United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 17-2384
                        ___________________________

                             United States of America

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

           Yliyah Rephayah Ben Yisrayl, also known as Carl Watkins

                      lllllllllllllllllllll Defendant - Appellant
                                      ____________

                    Appeal from United States District Court
                  for the Eastern District of Missouri - St. Louis
                                  ____________

                           Submitted: October 12, 2017
                            Filed: October 25, 2017
                                 [Unpublished]
                                 ____________

Before LOKEN, MURPHY, and SHEPHERD, Circuit Judges.
                           ____________

PER CURIAM.

      Yliyah Rephayah Ben Yisrayl appeals the district court’s1 order revoking his
supervised release and imposing a 10-month sentence. His counsel has moved for

      1
       The Honorable Henry E. Autrey, United States District Judge for the Eastern
District of Missouri.
leave to withdraw. Ben Yisrayl has filed 3 pro se briefs challenging his criminal
history category, and the administration of his initial sentence; and a motion seeking
appointment of new counsel.

       After careful review of the record, we conclude that the revocation Guidelines
range was properly calculated using the criminal history category applicable at the
time of initial sentencing, see U.S.S.G. § 7B1.4(a); United States v. Hendershot, 469
F.3d 703, 705 (8th Cir. 2006); that the administration of Ben Yisrayl’s original
sentence is not properly on appeal, see United States v. Tindall, 455 F.3d 885, 888
(8th Cir. 2006); and that the district court did not abuse its discretion in sentencing
Ben Yisrayl, see United States v. Johnson, 827 F.3d 740, 744 (8th Cir. 2016); see also
Rita v. United States, 127 S. Ct. 2456, 2468 (2007) (standard of review); United
States v. Gray, 533 F.3d 942, 943-44 (8th Cir. 2008); United States v. Todd, 521 F.3d
891, 897 (8th Cir. 2008).

     Accordingly, we grant counsel’s motion to withdraw, deny the motion for new
counsel, and affirm.
                     ______________________________




                                         -2-